Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is made and
entered into as of the 22nd day of August, 2008, by and among JAMBA JUICE
COMPANY, a California corporation (“Borrower”), JAMBA, INC., a Delaware
corporation (“Parent”), the lenders (the “Lenders”) from time to time party to
the Credit Agreement (as defined below) and WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company, as the Arranger and Administrative Agent for
the Lenders (in such capacity, the “Agent”) Capitalized terms used herein
without definition shall have the respective meaning assigned to such terms in
the Credit Agreement.

WHEREAS, Borrower, Parent, the Lenders and Agent are party to that certain
Credit Agreement, dated as of April 17, 2008 (as the same may be amended and in
effect from time to time, the “Credit Agreement”), pursuant to which the Lenders
have extended credit to Borrower on the terms set forth therein;

WHEREAS, Parent, Borrower and Lenders have agreed to certain amendments to the
Credit Agreement;

WHEREAS, Parent and Borrower have failed to comply with certain covenants
contained in the Credit Agreement; and

WHEREAS, Agent and the Lenders are willing to make such amendments to, and waive
such non-compliance of, the Credit Agreement on the terms set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

I. AMENDMENTS TO CREDIT AGREEMENT:

Effective as of the Second Amendment Date (as defined below), the Credit
Agreement is hereby amended as follows:

(a) New Definition. Schedule 1.1 of the Credit Agreement is hereby amended by
inserting in its appropriate alphabetical position the following:

“Second Amendment Date” means August 22, 2008.”

(b) Amended Provision. Section 2.2 of the Credit Agreement is hereby amended to
read in its entirety as follows:

“Anything to the contrary in this Agreement notwithstanding, it is understood
and agreed that the Lenders, from and after the Second Amendment Date, are under
no further obligation to fund any Advance or issue any Letters of Credit or
otherwise extend credit under this Agreement or under any of the other Loan
Documents; provided, however, any Advance, any Letter of Credit or other
extensions of credit which hereafter may be made available to Borrower shall be
in the Lenders’ sole and absolute discretion



--------------------------------------------------------------------------------

until further notice, and any additional Advance, Letter of Credit or other
extensions of credit by the Lenders shall be made, if at all, on a case-by-case
basis without waiving, ceasing or curing any Default or Event of Default.
Nothing contained herein shall be deemed to be a commitment on the part of the
Lenders to make available to Borrower any such financing under this Agreement,
and the Lenders shall be under no obligation to do so. It is expressly
understood that the Lenders’ honoring of a future Advance or issuing any Letter
of Credit or other credit extension request shall not (a) operate as a waiver,
cessation or cure of any Default or Event of Default or any right or remedy of
the Lenders under this Agreement or the other Loan Documents, or (b) be deemed
to establish a course of conduct so as to justify an expectation by Borrower
that the Lenders will make Advances, issue Letters of Credit or otherwise extend
credit in the future.”

 

II. WAIVER:

Borrower has failed to comply with the “Minimum EBITDA” covenant set forth in
Section 7(a) of the Credit Agreement for Period 7 of the fiscal year ended
December 31, 2008, which failure constitutes an Event of Default under
Section 8.2(a) of the Credit Agreement. Agent and the Lenders hereby waive such
Event of Default with respect to such Period. It is understood and agreed that
the foregoing waiver is a one-time waiver only and is for the Period specified
above and for no other Period and does not constitute a waiver of (i) any other
breach of the Credit Agreement or (ii) any of Agent’s or any Lender’s rights or
remedies with respect to any other or subsequent Defaults or Events of Default.

 

III. CONDITIONS TO EFFECTIVENESS:

This Second Amendment shall become effective when each of the following
conditions is met:

1. Receipt by Agent of this Second Amendment, duly and properly authorized,
executed and delivered by each of the respective parties thereto; and

2. Receipt by Agent in immediately available funds of an amount equal to all of
Agent’s reasonable legal fees and expenses incurred in connection with the
preparation and negotiation of this Second Amendment and previously incurred in
connection with the Credit Agreement.

 

IV. REPRESENTATIONS AND WARRANTIES:

Parent and Borrower represent and warrant to Agent and the Lenders as follows:

1. The execution, delivery and performance of this Second Amendment and the
transactions contemplated hereby (i) are within the corporate authority of the
Parent and Borrower, (ii) have been duly authorized by all necessary company
proceedings of the Parent and Borrower, (iii) do not conflict with or result in
any material breach or contravention of any provision of law, statute, rule or
regulation to which Parent or Borrower is subject or any judgment, order, writ,
injunction, license or permit applicable to Parent or Borrower so as to
materially adversely affect the assets, business or any activity of Parent or
Borrower and (iv) do not conflict with any provision of the Governing Documents
of Parent or Borrower.

 

-2-



--------------------------------------------------------------------------------

2. The execution, delivery and performance of this Second Amendment, and the
Credit Agreement as amended hereby, will result in valid and legally binding
obligations of Parent and Borrower enforceable against each of them in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.

3. The execution, delivery and performance by Parent and Borrower of this Second
Amendment does not require any approval or consent of, or filing with, any
governmental agency or authority other than those already obtained, if any.

4. The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects as of the Second
Amendment Date as though made on and as of the Second Amendment Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date and except to the extent of changes resulting from transactions
contemplated or permitted by this Second Amendment and changes occurring in the
ordinary course of business which singly or in the aggregate do not constitute a
Material Adverse Change.

5. After giving effect to this Second Amendment, no Default or Event of Default
under the Credit Agreement has occurred and is continuing.

 

V. MISCELLANEOUS:

 

  1. Ratification, Etc.

Except as expressly amended hereby, the Credit Agreement, the other Loan
Documents and all documents, instruments and agreements related thereto are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. This Second Amendment and the Credit Agreement shall hereafter be
read and construed together as a single document, and all references in the
Credit Agreement, any other Loan Document or any agreement or instrument related
to the Credit Agreement shall hereafter refer to the Credit Agreement as amended
by this Second Amendment.

 

  2. Waiver and Release.

(a) Effective on the date hereof, Parent and Borrower each hereby waives,
releases, remises and forever discharges Agent and each Lender, each of their
respective Affiliates, and each of the officers, directors, employees, and
agents of Agent, each Lender and their respective Affiliates (collectively, the
“Releasees”), from any and all claims, suits, investigations, proceedings,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, past or

 

-3-



--------------------------------------------------------------------------------

present, liquidated or unliquidated, suspected or unsuspected, which Parent or
Borrower has ever had from the beginning of the world, or now has against any
such Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee in
connection with the Credit Agreement or any other Loan Document or the
transactions contemplated thereby or related thereto, except for the duties and
obligations set forth in the Credit Agreement as modified hereby and the other
Loan Documents. As to each and every claim released hereunder, Parent and
Borrower each hereby represents that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every claim released hereunder, Parent and Borrower each also
waives the benefit of each other similar provision of applicable federal or
state law, if any, pertaining to general releases after having been advised by
its legal counsel with respect thereto.

(b) Each of Parent and Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by
Parent or Borrower pursuant to the above release. Each of Parent and Borrower
further agrees that it shall not dispute the validity or enforceability of the
Credit Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents. If either of Parent or Borrower, or any of its successors, assigns or
other legal representatives, violates the foregoing covenant, such Parent or
Borrower, for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys fees and costs incurred by such
Releasee as a result of such violation.

3. Fees. Agent hereby is expressly authorized by Borrower to (i) charge the
legal fees set forth in Article III(2) hereof to the Loan Account, and
(ii) designate such amounts as an Advance under the Credit Agreement.

4. Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

5. Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.

[Remainder of page intentionally left blank.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Credit Agreement as of the date first set forth above.

 

JAMBA, INC., a Delaware corporation By:  

/s/ Michael Fox

Title:   Vice President, Secretary By:  

/s/ Karen L. Luey

Title:   Chief Financial Officer JAMBA JUICE COMPANY, a California corporation
By:  

/s/ Michael Fox

Title:   Vice President, Secretary By:  

/s/ Karen L. Luey

Title:   Chief Financial Officer WELLS FARGO FOOTHILL, LLC., a Delaware limited
liability company, as Agent and as a Lender By:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Credit Agreement as of the date first set forth above.

 

JAMBA, INC., a Delaware corporation By:  

 

Title:  

 

By:  

 

Title:  

 

JAMBA JUICE COMPANY, a California corporation By:  

 

Title:  

 

By:  

 

Title:  

 

WELLS FARGO FOOTHILL, LLC., a Delaware limited liability company, as Agent and
as a Lender By:  

/s/ Kelly Walsh

Title:   Vice President



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

Jamba, Inc. (the “Guarantor”) has guarantied certain indebtedness, obligations
and liabilities of Borrower pursuant to the General Continuing Guaranty dated as
of April 17, 2008 (the “Guaranty”). By executing this consent, the Guarantor
hereby absolutely and unconditionally reaffirms to Agent and the Lenders that
the Guaranty remains in full force and effect. In addition, the Guarantor hereby
acknowledges and agrees to the terms and conditions of this Second Amendment and
of the Credit Agreement and the other Loan Documents as amended hereby
(including, without limitation, the making of any representations and warranties
and the performance of any covenants applicable to it herein or therein).

 

JAMBA, INC. a Delaware corporation By:  

/s/ Michael Fox

Title:   Vice President, Secretary

 

-7-